DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while motor vehicle light modules having multiple light guides that are disposed in a same row, each of the multiple light guides having sidewalls extending between an input diopter and an output of the respective light guide, adjacent light guides being joined to each other by a material junction point at which the sidewalls of the two adjacent light guides intersect; a plurality of light sources arranged facing the input diopters of some or all of the light guides; and a projection system downstream of the guide outputs, and having a focal surface projecting an image of every light ray passing through the focal surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The motor vehicle light module, as disclosed in claim 1 above, wherein a first distance between the focal surface and a first material junction point of two adjacent light guides is greater than a second distance between the focal surface and a second material junction point of other two adjacent light guides of the multiple light guides.

Claims 2-20 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875